IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Bolick and Thomas Bolick, III             :
                                                 :
      v.                                         :   No. 1425 C.D. 2015
                                                 :
Council Rock School District,                    :
Council Rock School Board,                       :
Mark J. Klein, Joseph DeMaio                     :
and Derek Wright                                 :
                                                 :
Appeal of: Thomas Bolick                         :



                                       ORDER



             NOW, August 25, 2016, upon consideration of appellants’

application for reargument or for rehearing en banc and appellees’ answer in

opposition thereto, the application is denied.




                                                 MARY HANNAH LEAVITT,
                                                 President Judge